Exhibit 10.7

 

CLOSING AGREEMENT

 

This CLOSING AGREEMENT (this “Agreement”) dated as of October 2, 2012, is by and
between Standard Parking Corporation, a Delaware corporation (“Parent”), and the
Person executing this Agreement as a “Stockholder” on the signature page hereto
(together with any Permitted Transferee to whom such Person Transfers any
Company Securities and any transferee of any Acquired Shares, in each case that
is required to execute and deliver a Joinder as a condition precedent to such
Transfer in accordance with Section 6.06, “Stockholder”).

 

RECITALS:

 

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance with its terms, the “Merger Agreement”), dated as of the date
hereof, by and among Parent, KCPC Holdings, Inc., a Delaware corporation (the
“Company”), Hermitage Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and Kohlberg CPC Rep, L.L.C., in its
capacity as Stockholders’ Representative thereunder, among other things, at the
Effective Time, Merger Sub will be merged with and into the Company, with the
Company surviving the Merger on the terms and subject to the conditions set
forth in the Merger Agreement (the “Merger”);

 

WHEREAS, Stockholder owns the number and type of Company Securities (as defined
herein) set forth on Schedule A hereto;

 

WHEREAS, at the Effective Time, Stockholder will be entitled to receive a number
of shares of Parent Common Stock equal to the Number of Parent Shares Per Holder
for Stockholder (together with (i) any other shares of Parent Common Stock
acquired by Stockholder after the date hereof, (ii) any securities convertible
into or exercisable or exchangeable for shares of Parent Common Stock held by
Stockholder, or (iii) any shares of Parent Common Stock issuable to Stockholder
upon conversion, exercise or exchange of the securities described in clause
(ii), the “Acquired Shares”);

 

WHEREAS, Stockholder hereby acknowledges and agrees that it will derive
substantial benefit from the consummation of the Merger, and, accordingly,
Parent and Stockholder desire to establish in this Agreement certain terms and
conditions concerning the corporate governance of Parent and the Acquired Shares
and related provisions concerning the relationship of Stockholder with Parent;

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent has entered into closing agreements in form and substance similar to this
Agreement with certain other holders of Company Securities (the “Other
Stockholders”) in connection with the Merger Agreement and the Merger (the
“Other Closing Agreements”); and

 

WHEREAS, as a condition and inducement to Parent and Merger Sub entering into
and incurring their respective obligations under the Merger Agreement, Parent
and Merger Sub require that Stockholder enter into this Agreement and the Other
Stockholders enter into the Other Closing Agreements.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.01.                             Definitions.  Capitalized terms used
in this Agreement and not defined herein have the meanings ascribed to such
terms in the Merger Agreement.  In addition, the following terms shall have the
corresponding meanings for purposes of this Agreement:

 

“Acquired Shares” has the meaning set forth in the Recitals.

 

“Agreement” has the meaning set forth in the Preamble.

 

“beneficial ownership” means, with respect to any securities, having any
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act) or otherwise having any right to exercise voting rights
with respect to such securities, and “beneficial owner” means any Person having
beneficial ownership of any securities.

 

“Causes of Action” has the meaning set forth in Section 6.04.

 

“Company” has the meaning set forth in the Recitals.

 

“Company Common Stock” means common stock, par value $0.01 per share, of the
Company.

 

“Company Preferred Stock” means preferred stock, par value $0.01 per share, of
the Company.

 

“Company Securities” has the meaning set forth in Section 3.01(e).

 

“Company Stockholder” means any Person that is a holder of Company Common Stock
or Company Preferred Stock as of the date of this Agreement or at any time
hereafter and prior to the Effective Time (including any Person that is a holder
of Company Options that will exercise this, her or its Company Options prior to
the Effective Time and, upon the consummation of the Restructuring, each Holding
Vehicle), and such Person’s successors and assigns.

 

“Contract” means any contract, commitment, purchase order, mortgage, instrument,
indenture, sales order, license, lease or other agreement or arrangement,
whether written or oral, in any case, which is legally binding.

 

“Effective Date” has the meaning set forth in Section 2.01.

 

2

--------------------------------------------------------------------------------


 

“Holding Vehicle” means each holding entity formed or organized by the Company
Stockholders after the date hereof to effect the Restructuring.

 

“Joinder” has the meaning set forth in Section 6.06.

 

“Merger” has the meaning set forth in the Recitals.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Merger Sub” has the meaning set forth in the Recitals.

 

“Other Closing Agreements” has the meaning set forth in the Recitals.

 

“Other Stockholders” has the meaning set forth in the Recitals.

 

“Parent” has the meaning set forth in the Preamble.

 

“Permitted Transfer” means any Transfer made by Stockholder in accordance with
Section 7.2(i) and Schedule F of the Merger Agreement to effect the
Restructuring.

 

“Permitted Transferee” means, with respect to Stockholder, any other Company
Stockholder, any immediate family member of Stockholder, any trust, partnership,
corporation, limited liability company or other entity of which the
beneficiaries or beneficial owners, as the case may be, are Company Stockholders
or Permitted Transferees, a trust or other entity for the benefit of any Person
that is qualified as a charitable organization under Section 501(c)(3) of the
Code, or a family foundation established by or on behalf of one or more of the
Company Stockholders for the purpose of making charitable gifts or donations to
Persons that are qualified as charitable organizations under
Section 501(c)(3) of the Code, in each case, which transferee executes and
delivers to Parent a Joinder in accordance with Section 6.06.

 

“Released Parties” has the meaning set forth in Section 6.04.

 

“Releasing Parties” has the meaning set forth in Section 6.04.

 

“Restructuring” means the restructuring of the Target Companies as set forth in
Section 7.2(i) and Schedule F of the Merger Agreement.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

 

“Stockholder” has the meaning set forth in the Preamble.

 

3

--------------------------------------------------------------------------------


 

“Term” means the period beginning on the Effective Date and ending on the fourth
anniversary of the Effective Date.

 

“Transfer” means, with respect to any security, directly or indirectly,
(i) selling, assigning, transferring, hypothecating, pledging, encumbering,
permitting the creation of a Lien upon or otherwise disposing of (including by
merger, consolidation or otherwise by operation of law) such security or
entering into any Contract with respect thereto or (ii) granting any proxy or
entering into any voting agreement, voting trust, power of attorney, consent or
other agreement or arrangement with respect to the voting of such security
(other than pursuant to this Agreement).

 

“Voting Term” means the period beginning on the Effective Date and ending on the
third anniversary of the Effective Date.

 

ARTICLE II.
EFFECTIVENESS OF AGREEMENT

 

Section 2.01.                             Effective Date.  The parties have
executed and delivered this Agreement on the date hereof and the provisions of
this Agreement shall be effective upon the execution and delivery of this
Agreement by each of the parties hereto; provided that Sections 6.02, and 6.04
of this Agreement shall not be effective (and no party shall have any rights or
obligations thereunder) until the occurrence of the Effective Time (the
“Effective Date”).  Notwithstanding anything to the contrary contained herein,
this Agreement shall terminate upon any termination of the Merger Agreement in
accordance with the terms thereof prior to the occurrence of the Effective Time.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

Section 3.01.                             Representations and Warranties of
Stockholder.  Stockholder hereby represents and warrants to Parent as follows:

 

(a)                                  Organization and Good Standing.  To the
extent Stockholder is not a natural person, Stockholder is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization, with all requisite power and authority required to conduct its
business as presently conducted.

 

(b)                                 Authority.  Stockholder has all requisite
power and authority to execute and deliver this Agreement and to perform all of
its obligations hereunder.  The execution and delivery by Stockholder of this
Agreement and the performance by Stockholder of its obligations hereunder have
been duly authorized by all requisite action of Stockholder (to the extent that
Stockholder is not a natural person) and no other action on the part of
Stockholder or its securityholders is necessary to authorize the execution,
delivery or performance by Stockholder of this Agreement.

 

(c)                                  Valid and Binding Agreement.  This
Agreement has been duly executed and delivered by Stockholder and, assuming that
this Agreement has been duly authorized, executed and delivered by Parent,
constitutes the legal, valid and binding obligation of

 

4

--------------------------------------------------------------------------------


 

Stockholder, enforceable against Stockholder in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and (ii) general principles of equity.

 

(d)                                 Non-Contravention.  The execution and
delivery of this Agreement by Stockholder and the performance by Stockholder of
its obligations hereunder does not and will not (i) violate any provision of the
Organizational Documents of Stockholder (to the extent that Stockholder is not a
natural person), (ii) conflict with or violate any Law or order of any
Governmental Authority applicable to Stockholder or its assets or properties,
(iii) require any Permit, authorization, consent, approval, exemption or other
action by, notice to or filing with, any Person or Governmental Authority (other
than filings by Stockholder with the SEC under Sections 13 and 16 of the
Exchange Act), (iv) violate, conflict with, result in a material breach of, or
constitute (with or without notice or lapse of time or both) a material default
under, or an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under any Permit or Contract to
which Stockholder is a party or by which any of its properties or assets are
bound, or (v) result in the creation or imposition of any Lien on any part of
the properties or assets of Stockholder (including the Acquired Shares).

 

(e)                                  Ownership of the Company Securities and
Acquired Shares.  As of the date hereof, Stockholder is the record and
beneficial owner of, and has good and valid title to, the number of shares of
capital stock of the Company, and securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company set forth on Schedule A
hereto (the “Company Securities”), free and clear of all Liens, and has full and
unrestricted power to dispose of and vote all of the Company Securities without
the consent or approval of, or any other action on the part of, any other
Person.  As of the Effective Date, Stockholder will (i) except by reason of a
Permitted Transfer or a transfer to a Permitted Transferee in any such case in
accordance with Section 6.06, be the record and beneficial owner of the Acquired
Shares free and clear of all Liens (other than those arising under this
Agreement and as set forth in the Organizational Documents of the applicable
Holding Vehicle) set forth on Schedule A, (ii) have good and valid title to the
Acquired Shares, and (iii) except as set forth on Schedule A, and except for
restrictions on transfer of securities under applicable securities laws and set
forth in the Organizational Documents of the applicable Holding Vehicle, will
have full and unrestricted power to dispose of and vote all of the Acquired
Shares without the consent or approval of, or any other action on the part of,
any other Person. Other than pursuant to this Agreement or any agreement entered
into to effect the Restructuring as contemplated by Section 7.2(i) and Schedule
F of the Merger Agreement (which agreement shall not be inconsistent herewith),
none of the Acquired Shares will be held by Stockholder subject to any proxy,
voting agreement, voting trust, power of attorney, consent or other agreement,
arrangement or instrument with respect to the voting of such Acquired Shares. 
The Company Securities and Acquired Shares set forth next to Stockholder’s name
on Schedule A hereto (as supplemented in accordance with Section 6.06),
constitute (1) all of the Company Securities that are owned beneficially or of
record by Stockholder as of the date hereof and neither Stockholder nor any of
its Affiliates own, beneficially or of record, or have any right to acquire
(whether currently, upon lapse of time, following the satisfaction of any
conditions, upon the occurrence of any event or any

 

5

--------------------------------------------------------------------------------


 

combination of the foregoing) any Company Securities and (2) all of the Acquired
Shares that will be owned beneficially or of record by Stockholder as of the
Effective Date.

 

(f)                                    Private Placement.  Stockholder has been
advised that the shares of Parent Common Stock to be received by Stockholder at
the Effective Time: (i) have not been, and will not at the Effective Time have
been, registered under the Securities Act or any state securities laws,
(ii) constitute “restricted securities” as defined in Rule 144 and
(iii) therefore, cannot be resold unless they are registered under the
Securities Act and applicable state securities laws or unless exemptions from
such registration requirements are available. Stockholder is purchasing Parent
Common Stock for its own account for investment and not with a view to, or for
resale in connection with, any distribution thereof within the meaning of the
Securities Act.  Stockholder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of such
investment, is able to incur a complete loss of such investment and is able to
bear the economic risk of such investment for an indefinite period of time. 
Stockholder acknowledges and understands the provisions of Section 3.2(e) of the
Merger Agreement.

 

(g)                                 Accredited Investor Status.  Stockholder is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act.

 

Section 3.02.                             Representations and Warranties of
Parent.  Parent hereby represents and warrants to Stockholders as follows:

 

(a)                                  Organization and Good Standing.  Parent is
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware, with all requisite power and authority required to conduct
its business as presently conducted.

 

(b)                                 Authority.  Parent has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform all of its obligations hereunder.  The execution and delivery by Parent
of this Agreement and the performance by Parent of its obligations hereunder
have been duly authorized by all requisite corporate action of Parent and no
other action on the part of Parent or its stockholders is necessary to authorize
the execution, delivery or performance by Parent of this Agreement.

 

(c)                                  Valid and Binding Agreement.  This
Agreement has been duly executed and delivered by Parent and, assuming that this
Agreement has been duly authorized, executed and delivered by Stockholder,
constitutes the legal, valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, except to the extent that the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Laws from time to
time in effect affecting generally the enforcement of creditors’ rights and
(ii) general principles of equity.

 

(d)                                 Non-Contravention.  The execution and
delivery of this Agreement by Parent and the performance by Parent of its
obligations hereunder does not and will not (i) violate any provision of the
Organizational Documents of Parent, (ii) conflict with or violate any Law or
order of any Governmental Authority applicable to Parent or its assets or
properties, (iii) require any Permit, authorization, consent, approval,
exemption or other action by, notice to

 

6

--------------------------------------------------------------------------------


 

or filing with any Person or Governmental Authority (other than the filing of a
Current Report on Form 8-K with the SEC and as contemplated by the Merger
Agreement), (iv) violate, conflict with, result in a material breach of, or
constitute (with or without notice or lapse of time or both) a material default
under, or an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under, any Permit or Contract to
which Parent is a party or by which any of its properties or assets are bound or
(v) result in the creation or imposition of any Lien on any part of the
properties or assets of Parent.

 

ARTICLE IV.
[RESERVED]

 

ARTICLE V.
[RESERVED]

 

ARTICLE VI.
ADDITIONAL COVENANTS

 

Section 6.01.                             [RESERVED]

 

Section 6.02.                             Indemnification of Parent Indemnified
Parties.

 

(a)                                  Stockholder hereby agrees to be bound by
the provisions of Article 9 of the Merger Agreement as if Stockholder were a
direct party thereto.  For the avoidance of doubt, the obligation of Stockholder
to indemnify the Parent Indemnified Parties against, save and hold the Parent
Indemnified Parties harmless from and against, and pay on behalf of or reimburse
the Parent Indemnified Parties for, any Adverse Consequences pursuant to
Article 9 of the Merger Agreement shall be subject to the limitations and
procedures expressly set forth in Article 9 of the Merger Agreement.

 

(b)                                 Notwithstanding the foregoing, (i) in the
event that both Stockholder and, if applicable, the Holding Vehicle in which
such Stockholder holds voting equity interests (the “Applicable Holding
Vehicle”), are parties to Closing Agreements with Parent, the Applicable Holding
Vehicle shall be the indemnitor of first resort with respect to the claims that
may be brought by any Parent Indemnified Parties against such Stockholder
pursuant to Article 9 of the Merger Agreement, with the obligations of the
Applicable Holding Vehicle being primary and any obligations of such Stockholder
being full and unconditional but secondary with respect to such indemnification
obligations described in the foregoing sentence, and (ii) in the event that the
Applicable Holding Vehicle distributes the shares of Parent Common Stock held by
it to such Stockholder or dissolves, liquidates, terminates its existence or
otherwise ceases to exist, such Stockholder shall be obligated to indemnify the
Parent Indemnified Parties as to any claim for indemnification under Article 9
of the Merger Agreement in accordance with its Pro Rata Share.

 

(c)                                  The Miscellaneous provisions contained in
Article 10 of the Merger Agreement (including Sections 10.9, 10.11, 10.12 and
10.18) shall be binding upon Stockholder with respect to the interpretation,
enforceability, performance, termination or validity of Article 9 and any claims
for indemnification made thereunder.

 

7

--------------------------------------------------------------------------------


 

Section 6.03.                             Matters Relating to Stockholders’
Representative.

 

(a)                                  Appointment.  Stockholder hereby
irrevocably constitutes and appoints Stockholders’ Representative as the true,
exclusive and lawful agent and attorney-in-fact of Stockholder to act in the
name, place and stead of Stockholder in connection with the transactions
contemplated by the Merger Agreement, the Registration Rights Agreement and this
Agreement, in accordance with the terms and provisions of the Merger Agreement
and this Agreement, and to act on behalf of Stockholder in any Proceeding
involving this Agreement or the Merger Agreement (including any claim for
indemnification under Article 9 of the Merger Agreement), to do or refrain from
doing all such further acts and things, and to execute all such documents as
Stockholders’ Representative shall deem necessary or appropriate in connection
with the transactions contemplated by this Agreement and the Merger Agreement,
including the power:

 

(i)                                to act for Stockholder with regard to matters
pertaining to indemnification referred to in the Merger Agreement, including the
power to compromise or settle any indemnity claim on behalf of Stockholder and
to transact matters of litigation or other Proceedings;

 

(ii)                             to act for Stockholder with respect to tax
matters in accordance with Section 6.10 of the Merger Agreement;

 

(iii)                          to act for Stockholder with respect to the
designation of Board Designees in accordance with Section 6.12 of the Merger
Agreement;

 

(iv)                         to execute and deliver all amendments, waivers,
ancillary agreements, stock powers, certificates and documents that
Stockholders’ Representative deems necessary or appropriate in connection with
the consummation of the transactions contemplated by the Merger Agreement; and

 

(v)                            to do or refrain from doing any further act or
deed on behalf of Stockholders that the Stockholders’ Representative deems
necessary or appropriate in its sole discretion relating to the subject matter
of the Merger Agreement as fully and completely as Stockholder could do if
personally present;

 

provided, however, that the Stockholders’ Representative shall not have the
right or power to amend, or execute any amendment to, this Agreement or the
Registration Rights Agreement on behalf of Stockholder.

 

(b)                                 Removal.  The Stockholders’ Representative
may be removed or replaced only upon delivery of written notice to Merger Sub by
Stockholders holding at least a majority of outstanding shares of capital stock
of the Company as of immediately prior to the Effective Time.  Parent, Merger
Sub, the Surviving Corporation and any other Person may conclusively and
absolutely rely, without inquiry, upon any action of Stockholders’
Representative in all matters referred to herein.

 

(c)                                  The Stockholders’ Representative will incur
no liability to Stockholder with respect to any action taken or suffered by any
party in reliance upon any notice, direction,

 

8

--------------------------------------------------------------------------------


 

instruction, consent, statement or other document believed by the Stockholders’
Representative to be genuine and to have been signed by the proper Person (and
the Stockholders’ Representative shall have no responsibility to determine the
authenticity thereof), nor for any other action or inaction, except its own
gross negligence, bad faith or willful misconduct.

 

(d)                                 Stockholder shall severally, pro rata (based
on and limited by its relative ownership, as of immediately prior to the
consummation of the Restructuring or, if the Restructuring does not occur prior
to the occurrence of the Effective Time, as of immediately prior to the
Effective Time, of shares of Parent Common Stock issued in the Merger (and any
securities convertible into or exercisable or exchangeable for such shares of
Parent Common Stock)), and not jointly with each other Stockholder, indemnify
and hold harmless the Stockholders’ Representative against any loss, liability
or expense incurred by the Stockholders’ Representative (without gross
negligence, bad faith or willful misconduct on the part of the Stockholders’
Representative) arising out of or in connection with the acceptance or
administration of the Stockholders’ Representative’s duties hereunder, including
the reasonable fees and expenses of any legal counsel (or other advisor)
retained by the Stockholders’ Representative.

 

Section 6.04.                             Release.  Stockholder, on behalf of
itself and its Affiliates, heirs, beneficiaries, family members (whether by
blood, adoption or marriage), successors and assigns (collectively, the
“Releasing Parties”), hereby forever and unconditionally waives and releases
Parent and its current and former Affiliates, officers, directors and agents
(collectively, the “Released Parties”), to the fullest extent permitted by Law,
from all actions, causes of action, suits, debts, costs, penalties, dues, sums
of money, accounts, reckonings, bonds, bills, liabilities, covenants, contracts,
controversies, variances, trespasses, damages, judgments, demands, grievances or
any other claims of any kind or nature, known or unknown, existing or claimed to
exist, fixed or contingent, both at law and in equity (“Causes of Action”), that
such Releasing Party now has, has ever had or may hereafter have against the
Released Parties arising contemporaneously with or prior to the Effective Date
or on account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date in connection with, or to
the extent relating to, the Company and/or any of its Subsidiaries or
Affiliates; provided, however, that nothing contained herein will release any
Released Party from (a) any Causes of Action arising under this Agreement, the
Merger Agreement or the Transaction Documents or any rights to indemnification
or to advancement or reimbursement of expenses to which the current and former
directors and officers of the Company or any of its Subsidiaries may be entitled
to pursuant to the Merger Agreement, any applicable Contract in effect on the
date hereof, applicable Law or arising under the Organizational Documents of the
Company or any of its Subsidiaries if, and to the extent, any such rights to
indemnification or to advancement or reimbursement of expenses arise out of, or
otherwise relate to, actions or claims brought or asserted against such persons
after the date of this Agreement, or (b) any Causes of Action arising under
Contract between Stockholder and any of the Released Parties that is not related
to the Merger Agreement and the transactions contemplated thereby.

 

Section 6.05.                             Waiver of Dissenters’ Rights. 
Stockholder hereby waives any rights of dissent or other similar rights that
Stockholder may have as a result of, or otherwise in connection with, the Merger
or any of the other transactions contemplated by the Merger Agreement.

 

9

--------------------------------------------------------------------------------


 

Section 6.06.                             Restrictions on Transfer of Company
Securities.  From and after the date of this Agreement until the Effective Date,
Stockholder shall not, directly or indirectly, (a) Transfer or offer to Transfer
any Company Securities, (b) tender any Company Securities in connection with any
tender or exchange offer or otherwise or (c) otherwise restrict the ability of
Stockholder to freely exercise all voting rights with respect to the Company
Securities.  Any action attempted to be taken in violation of the preceding
sentence will be null and void.  Nothing in this Section 6.06 shall limit or
preclude Stockholder’s right to Transfer any Company Securities (x) to any
Permitted Transferee solely for estate planning or charitable purposes or (y) as
contemplated by Section 7.2(i) and Schedule F to the Merger Agreement to effect
the Restructuring; provided that, (i) Stockholder provides at least three
Business Days advance written notice to Parent of such proposed Transfer
(including providing such other information and documentation related to the
proposed Permitted Transferee as Parent may reasonably request), (ii) such
Permitted Transferee agrees in a written agreement with Parent (in form and
substance satisfactory to Parent, in its reasonable discretion) to hold such
Company Securities pursuant to, and to be bound by, the terms and conditions of
this Agreement as “Stockholder” hereunder, and to make each of the
representations and warranties hereunder in respect of the Company Securities
transferred as Stockholder has made hereunder (a “Joinder”), (iii) the Joinder
shall be valid and binding in all respects on the Permitted Transferee, and
(iv) Stockholder will deliver, or cause to be delivered, to Parent a supplement
to Schedule A to this Agreement reflecting the Transfer of such Company
Securities; provided, further, that, in the event that any proposed Permitted
Transferee does not comply with the obligations imposed hereunder with respect
to any Company Securities purported to be transferred to such Person, such
transfer shall be deemed null and void ab initio.

 

Section 6.07.                             [RESERVED]

 

ARTICLE VII.
[RESERVED]

 

ARTICLE VIII.
GENERAL

 

Section 8.01.                             Notices.  Any notice to be given by
any party to this Agreement shall be given in writing and may be effected by
facsimile, personal delivery, overnight courier, e-mail or sent by certified,
United States Mail, postage prepaid, addressed to (a) Parent at the address,
e-mail or facsimile number set forth in the Merger Agreement, including to the
persons designated therein to receive copies and (b) any Holder at the address,
e-mail or facsimile number set forth on the signature page hereto.  The date of
service for any notice sent in compliance with the requirements of this Section
8.01 shall be (i) the date such notice is personally delivered, (ii) three days
after the date of mailing if sent by certified or registered mail, (iii) one day
after date of delivery to the overnight courier if sent by overnight courier or
(iv) the next succeeding Business Day after transmission by e-mail or facsimile.

 

Section 8.02.                             No Third Party Beneficiaries.  Except
(a) as set forth in Section 6.04 of this Agreement and Article 9 of the Merger
Agreement (which Stockholder has agreed to be bound by under Section 6.02 of
this Agreement), and (b) as to Section 6.03 of this Agreement with respect to
the Stockholders’ Representative (who is intended to be an express third party

 

10

--------------------------------------------------------------------------------


 

beneficiary of Section 6.03), nothing in this Agreement, express or implied, is
intended to or shall confer upon the Person (other than the parties to this
Agreement) any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 8.03.                             Governing Law.  This Agreement shall
be governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to any applicable principles of conflict of laws
that would cause the Laws of another state otherwise to govern this Agreement.

 

Section 8.04.                             Severability.  If any provision of
this Agreement is determined by a court of competent jurisdiction to be invalid
or unenforceable, the remainder of this Agreement shall nonetheless remain in
full force and effect.

 

Section 8.05.                             Successors and Assigns.  This
Agreement shall bind and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Stockholder may not assign this
Agreement or any of its rights or obligations hereunder except as expressly
provided for herein.  Parent may not assign its rights or obligations under this
Agreement except with the prior written consent of Stockholder, which consent
may be given or withheld in such party’s sole discretion; provided, however,
that Parent may (i) assign its rights and remedies hereunder as collateral to
any bank or other financial institution that has loaned funds or otherwise
extended credit to it or any of its affiliates or (ii) assign its rights under
this Agreement to a related or Affiliated entity; provided that, in each case,
no such assignment shall relieve the assignor of its liabilities and obligations
hereunder.

 

Section 8.06.                             Interpretation.  Interpretation of
this Agreement shall be governed by the following rules of construction: (i)
words in the singular shall be held to include the plural and vice versa, and
words of one gender shall be held to include the other gender as the context
requires, (ii) references to the terms article, section and schedule are
references to the articles, sections and schedules to this Agreement unless
otherwise specified, (iii) the word “including” and words of similar import
shall mean “including without limitation,” (iv) the word “or” shall not be
exclusive, (v) the headings are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement, (vi) a reference to
any Person includes such Person’s successors and permitted assigns, (vii) any
reference to “days” means calendar days unless Business Days are expressly
specified and (viii) this Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

 

Section 8.07.                             Amendments; Waivers.  This Agreement
may not be amended without the express written agreement signed by all of the
parties to this Agreement.  No provision of this Agreement may be waived without
the express written agreement signed by the party making such waiver.  The
failure of any party to assert any of its rights under this Agreement or
otherwise will not constitute a waiver of such rights.

 

Section 8.08.                             Fees and Expenses.  All matters
relating to the responsibility of each of Stockholder and Parent for fees and
expenses (including the fees and expenses of financial consultants, investment
bankers, accountants and legal counsel) in connection with the entry into of
this Agreement and the consummation of the actions contemplated hereby shall be
governed

 

11

--------------------------------------------------------------------------------


 

by Section 10.18 of the Merger Agreement, and Stockholder hereby acknowledges
and agrees to be bound by Section 10.18 of the Merger Agreement.

 

Section 8.09.                             Entire Agreement.  This Agreement
(together with the Merger Agreement) constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.

 

Section 8.10.                             Remedies Cumulative.  Except as
otherwise provided in this Agreement, any and all remedies expressly conferred
upon a party to this Agreement will be cumulative with, and not exclusive of,
any other remedy contained in this Agreement, at law or in equity.  The exercise
by a party to this Agreement of any one remedy will not preclude the exercise by
it of any other remedy.

 

Section 8.11.                             Counterparts; Effectiveness.  This
Agreement and any amendment hereto may be executed and delivered in two or more
identical counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.  Except
as set forth in Section 2.01, this Agreement shall become effective and binding
upon any Stockholder when executed by Stockholder and Parent.  In the event that
any signature to this Agreement or any amendment hereto is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.  No party
hereto shall raise the use of a facsimile machine or e-mail delivery of a “.pdf”
format data file to deliver a signature to this Agreement or any amendment
hereto or the fact that such signature was transmitted or communicated through
the use of a facsimile machine or e-mail delivery of a “.pdf” format data file
as a defense to the formation or enforceability of a contract, and each party
hereto forever waives any such defense.

 

Section 8.12.                             Specific Performance.  The parties to
this Agreement agree that irreparable damage would occur and that the parties to
this Agreement would not have any adequate remedy at law in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties to this Agreement shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in each case without the necessity of posting bond
or other security or showing actual damages, and this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 8.13.                             Submission to Jurisdiction.  Each of
the parties hereto irrevocably agrees that all claims, controversies and
disputes of any kind or nature relating in any way to the enforcement or
interpretation of this Agreement or to the parties’ dealings, rights or
obligations in connection herewith, shall be brought exclusively in the Court of
Chancery of the State of Delaware or, if such court shall not have jurisdiction,
any federal court of the United States located in the State of Delaware, or, if
neither the Court of Chancery of the State of Delaware nor any such federal
court has jurisdiction, any other state court located in the State of Delaware.
Each of the parties hereto hereby irrevocably submits with regard to any such
action or

 

12

--------------------------------------------------------------------------------


 

proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
actions contemplated by this Agreement in any court or tribunal other than the
aforesaid courts.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder or for recognition and enforcement of any judgment
in respect of this Agreement and the rights and obligations arising hereunder,
(i) any claim that it is not personally subject to the jurisdiction of the above
named courts for any reason other than the failure to serve process in
accordance with this Section 8.13, (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (iii) to the fullest extent permitted by the applicable law, any
claim that (a) the suit, action or proceeding in such court is brought in an
inconvenient forum, (b) the venue of such suit, action or proceeding is improper
or (c) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts. Each of the parties hereto agrees that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 8.01 or in such other manner as may be permitted by
applicable Laws, will be valid and sufficient service thereof.  Notwithstanding
the foregoing in this Section 8.13, a party may commence any action or
proceeding in a court other than the above-named courts solely for the purpose
of enforcing an order or judgment issued by one of the above-named courts.

 

Section 8.14.                             WAIVER OF JURY TRIAL.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.14.

 

[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Closing Agreement to be
duly executed as of the date first written above.

 

 

 

COMPANY:

 

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

By:

/s/ James A. Wilhelm

 

Name:  James A. Wilhelm

 

Title:  President and Chief Executive Officer

 

Signature Page to Closing Agreement

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDER:

 

 

 

CP KLAFF EQUITY LLC

 

 

 

 

 

By:

/s/ Martha Amesbury

 

Name:

Martha Amesbury

 

Title:

Vice President

 

Signature Page to Closing Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

OWNERSHIP

 

Unitholder

 

Series A Preferred
Stock

 

Common Stock

 

CP Klaff Equity LLC

 

0

 

2,000,000

 

 

--------------------------------------------------------------------------------